         Case 1:20-cv-01469-DLF Document 163 Filed 07/02/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   BLACK LIVES MATTER D.C., et al.,

                         Plaintiffs,

                  v.                                      Civil Action No. 20-1469 (DLF)

  JOSEPH R. BIDEN, JR., President of the
  United States of America, et al.,

                         Defendants.


               DEFENDANTS’ CONSENT MOTION FOR AN EXTENSION
                OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT
               AND TO HOLD CLASS ACTION BRIEFING IN ABEYANCE

       The Official-Capacity Federal Defendants and the District of Columbia Defendants

(“Defendants”), by and through their undersigned counsel, respectfully move the Court for a

30-day extension of time, i.e., from July 6, 2021, until August 5, 2021, to submit their respective

answers to Plaintiffs’ Complaint. Defendants also respectfully request that the Court hold their

responses to Plaintiffs’ motion for class action certification (ECF No. 47) in abeyance while the

Parties confer regarding further proceedings. This is the Official-Capacity Federal Defendants’

third request for an extension of time in this matter. See ECF Nos. 23, 49. Pursuant to Local Civil

Rule 7(m), undersigned counsel for Defendants conferred with counsel for Plaintiffs and Plaintiffs

have graciously consented to the requested relief.

       Good cause exists for granting this motion. On June 21, 2021, the Court granted in part

and denied in part Defendants’ motion to dismiss. See Order (ECF No. 159) at 2. As a result, the

remaining claims in this action pertain to Plaintiffs’ claim under 42 U.S.C. § 1983 against District

of Columbia officials and Plaintiffs’ claim challenging certain restrictions on access to Lafayette
         Case 1:20-cv-01469-DLF Document 163 Filed 07/02/21 Page 2 of 4




Square against federal officials. See Mem. Op. (ECF No. 160) at 50-51. Pursuant to Rule

12(a)(4)(A) of the Federal Rules of Civil Procedure, Defendants’ answers to Plaintiffs’ Complaint

are due by July 6, 2021. In addition, Defendants’ responses to Plaintiffs’ motion for class

certification are due by July 21, 2021. See Jun. 21, 2021, Order at 2.

       As the Official-Capacity Defendants and Plaintiffs have previously notified the Court, the

Parties have engaged in preliminary settlement discussions in this matter. See Jun. 16, 2021,

Notice (ECF No. 158). Those discussions have also included the District of Columbia Defendants.

Therefore, the additional requested time is necessary to permit Defendants to focus their limited

resources on their discussions with Plaintiffs to explore an amicable resolution of this matter,

potentially without the need for further judicial involvement. The additional time is also necessary

to respond to the allegations contained in Plaintiffs’ Complaint, which requires a substantial

amount of coordination among various agencies and officials. As noted, Plaintiffs have consented

to the additional time. Further, the Parties agree that class certification proceedings should be held

in abeyance while the Parties continue their settlement discussions and to allow the Parties to

confer about Plaintiffs’ motion, which was filed prior to the Court’s ruling and assumes the

existence of claims that have been dismissed.

       In consideration of the above, Defendants respectfully request the Court to extend their

deadline to respond to Plaintiffs’ Complaint until August 5, 2021, and hold class certification

proceedings in abeyance while the Parties confer regarding further proceedings.

       A proposed order is attached.




                                                  2
         Case 1:20-cv-01469-DLF Document 163 Filed 07/02/21 Page 3 of 4




Dated: July 2, 2021                          Respectfully submitted,

                                             CHANNING D. PHILLIPS, D.C. Bar No. 415793
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division

                                             /s/ Christopher C. Hair
                                             CHRISTOPHER C. HAIR, PA Bar No. 306656
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2541
                                             christopher.hair@usdoj.gov

                                             Counsel for the United States

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             /s/ Fernando Amarillas
                                             FERNANDO AMARILLAS [974858]
                                             Acting Deputy Attorney General
                                             Public Interest Division

                                             /s/ Brendan Heath
                                             DUANE BLACKMAN*
                                             RICHARD SOBIECKI [500163]
                                             BRENDAN HEATH [1619960]
                                             Assistant Attorneys General
                                             Equity Section
                                             400 Sixth Street, N.W., Suite 10100
                                             Washington, D.C. 20001
                                             Phone: (202) 805-7640; (202) 805-7512;
                                             (202) 442-9880
                                             Fax: (202) 703-0646
                                             duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                                             brendan.heath@dc.gov

                                             Counsel for the District of Columbia Defendants

*
        Admitted to practice only in the State of New York. Practicing in the District of Columbia
under the direct supervision of Fernando Amarillas, a member of the D.C. Bar, under LCvR
83.2(f).
                                                3
         Case 1:20-cv-01469-DLF Document 163 Filed 07/02/21 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   BLACK LIVES MATTER D.C., et al.,

                         Plaintiffs,

                  v.                                     Civil Action No. 20-1469 (DLF)

  JOSEPH R. BIDEN, JR., President of the
  United States of America, et al.,

                         Defendants.


                                       [PROPOSED] ORDER

       Upon consideration of the District of Columbia and Federal Defendants’ consent

motion for an extension of time to respond to the Complaint, the motion is hereby

GRANTED. All Defendants’ responses to Plaintiffs’ Complaint are due by August 5, 2021.

It is further ORDERED that Plaintiffs’ motion for class certification is held in abeyance until

further order from the Court.


SO ORDERED.


_______________                                      __________________
Date                                                 Dabney L. Friedrich
                                                     United States District Judge
